Citation Nr: 0016830	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-03 971	)	DATE
	)
	)


THE ISSUE

Whether a May 1984 decision of the Board of Veterans' Appeals 
denying entitlement to a permanent and total disability 
rating for pension purposes should be revised or reversed on 
the grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party filed in August 1998 
alleging clear and unmistakable error in a May 1984 Board 
decision.


FINDING OF FACT

The pleadings submitted by the moving party alleging clear 
and unmistakable error in the May 1984 Board decision do not 
clearly and specifically set forth the Board's claimed error 
of fact or law and why the result in the decision would have 
been manifestly different but for the alleged error.


CONCLUSION OF LAW

The motion is insufficient to support revision of the Board's 
May 1984 decision on the basis of clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§§ 20.1403(a) & (c), 20.1404(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).

Review to determine whether clear and unmistakable exists in 
a case may be instituted by the Board on its own motion, or 
upon request of a claimant at any time after the decision is 
made.  38 U.S.C.A. § 7111(c) and (d).  A request for revision 
is to be submitted directly to the Board and decided by the 
Board on the merits, 38 U.S.C.A. § 7111(e), and a claim filed 
with the Secretary requesting such reversal or revision is to 
be considered a request to the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  Generally, clear 
and unmistakable error is present when either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were ignored or incorrectly applied.  Id.

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403(b)(1).  The 
Board's Rules of Practice further provide that with limited 
exceptions not applicable here, see 38 C.F.R. § 20.1403(b)(2) 
(constructive notice of certain documents in VA's possession 
for Board decisions issued on or after July 21, 1992), no new 
evidence will be considered in connection with the 
disposition of the motion.  38 C.F.R. § 20.1405(b) (emphasis 
added).

The regulations cited above also state that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include, a changed diagnosis, i.e., a new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; the Secretary's failure to fulfill the duty to 
assist under 38 U.S.C.A. § 5107(a); and, allegations based on 
improper evaluation of evidence, i.e., a disagreement as to 
how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d)(1)-(3).
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition, a motion for clear and unmistakable error in a 
Board decision must satisfy specific pleading requirements, 
and if it does not, the motion must be denied.  38 C.F.R. 
§ 20.1404(b).  The motion must set forth clearly and 
specifically the alleged error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Id. (emphasis added).  
Non-specific allegations of failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that will 
not meet the pleading requirements necessary to file a motion 
for clear and unmistakable error in a Board decision.  Id.

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of clear and unmistakable 
error that the United States Court of Appeals for Veterans 
Claims (the Court) has defined for claims of clear and 
unmistakable error in rating decisions.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. Brown, 
6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Luallen v. 
Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 
377 (1994); see also Crippen v. Brown, 9 Vet. App. 412 (1996) 
and Berger v. Brown, 10 Vet. App. 166 (1997).  The Board may 
therefore rely on the well-established precedent of the Court 
on what exactly constitutes a valid claim of clear and 
unmistakable error, such as is set forth in Russell, Damrel, 
and Fugo.

Initially, the Board notes that the moving party was awarded 
pension benefits by rating decision in June 1995, effective 
from August 15, 1994.  Hence, the clear and unmistakable 
error motion challenging the Board's denial of a total 
disability rating for pension purposes in the May 1984 
decision is, in effect, a motion seeking reversal of the 
Board's decision for purposes of entitlement to an earlier 
effective date for the grant of pension benefits under 
38 C.F.R. § 20.1406(a) (1999).

In August 1998, the Board received the moving party's request 
for reconsideration of its May 1984 decision.  In his 
pleadings, see "Statement in Support of Claim," VA Form 21-
4138, dated March, 25, 1996, the moving party asserted that 
the Board's 1984 decision was clearly and unmistakably 
erroneous for the following reasons: (1) the Board failed to 
properly consider relevant provisions of the law and 
regulations, to include 38 U.S.C.A. § 7104(a) (jurisdiction 
of Board to decide "all questions" before it on appeal), 38 
C.F.R. §§ 4.1 (essentials of evaluative rating), 4.2 
(interpretations of examination reports) and 4.130 (rating 
schedule for mental disorders); (2) the Board failed to 
consider or accord appropriate weight to all the evidence and 
material of record, to include a favorable decision from the 
Social Security Administration (SSA) dated in June 1983 and 
the other medical records in the file which he claimed did 
not reflect material improvement in his disabilities; (3) the 
discontinuance of his pension benefits was in violation of 
the "one examination" rule under 38 C.F.R. §§ 3.343, 3.344; 
and, (4) the Board's decision was erroneous because VA failed 
to evaluate the claim under 38 U.S.C.A. § 1502(a) (basic 
criteria for entitlement to pension) and 38 C.F.R. §§ 3.340 
and 4.15 (general criteria for awarding total and permanent 
disability ratings).

The request for reconsideration of the Board's May 1984 
decision was denied by the Board's Acting Chairman in 
November 1998.  The Acting Chairman found that the Board's 
decision contained findings of fact that had a plausible 
basis in the record, that the decision was consistent with 
the available evidence and applicable law/regulations, and 
that it contained clearly stated reasons and bases for the 
decision.

In March 1999, the moving party filed a statement requesting 
further review of this Board decision on the grounds of clear 
and unmistakable error.  No further evidence or argument has 
been submitted in connection with this motion.

In addressing first the matter of the SSA records, this part 
of the moving party's motion must be denied on procedural 
grounds to the extent that it is claimed or inferred that the 
Board failed to consider all records associated with the 
SSA's June 1983 decision, of which only a copy of the SSA 
decision was in the file when the Board issued its decision 
in May 1984.  As detailed above, the regulations governing 
motions challenging a prior Board decision on the grounds of 
clear and unmistakable error prohibit consideration of new 
evidence in connection with such motions.  38 C.F.R. 
§ 20.1403(b)(1) & (2) (1999).  Under the specific language of 
section 20.1403(b)(2), the Board's decision of May 1984 may 
not be challenged on the grounds that the appellate record as 
of the date of issuance should have included evidence deemed 
to be held constructively by VA, such, as in this case, all 
medical records and documents associated with SSA's June 1983 
favorable decision.

The Board concludes further that its decision of May 1984 was 
not clearly and unmistakably erroneous on any of the other 
grounds advanced by the moving party.  As stated by the Court 
and adopted in the regulations governing motions alleging 
clear and unmistakable error in prior Board decisions, for 
such error to exist, the error must be "undebatable" and 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992)); 38 C.F.R. 
§§ 20.1403(a) & (c), 20.1404(b) (1999).  On this point, the 
Board must emphasize that the Court has consistently stressed 
the rigorous nature of the concept of clear and unmistakable.  
Fugo, 6 Vet. App. at 43, 44 ("[i]t must always be remembered 
that [clear and unmistakable error] is a very specific and 
rare kind of 'error'" and, there is "presumption of 
validity to otherwise final decisions" and the "presumption 
is even stronger" when such cases are collaterally attacked 
on the basis of error).

Specifically, the Board finds that the moving party has 
failed to set forth persuasive reasons why the Board decision 
of May 1984 was clearly and unmistakably erroneous to the 
extent that had any alleged errors not been committed, the 
outcome in the case would have been manifestly different.  
Fugo, 6 Vet. App. at 44.  His arguments (2) and (4) cited 
above are essentially disagreements with how the Board 
weighed or evaluated the evidence in its decision of May 
1984.  38 C.F.R. § 20.1403(d)(3) specifically states that a 
disagreement as to how facts were weighed or evaluated in a 
prior Board decision does not constitute clear and 
unmistakable error in a prior Board decision.  This section 
would also encompass any allegations based on misapplication 
of the "benefit of the doubt" standard under 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102, as application of this standard 
is premised on the relative probative value the Board accords 
a given fact based on the evidence before it.

Arguments (1) and (3) cited above are based essentially on 
allegations that the Board failed to address the issue of 
propriety of a rating reduction that discontinued the moving 
party's pension benefits under 38 C.F.R. § 3.105(a) and (f).  
Although these provisions were clearly germane to the facts 
of the case because they provided the legal authority for the 
adjudicative action taken by the San Juan-Regional Office 
(RO) to discontinue his pension, the moving party has offered 
no persuasive reasons why any alleged error in the Board's 
failure to consider these regulations was "the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  38 C.F.R. 
§ 20.1403(a) & (c) (1999).

While the Board failed to address the rating reduction issue, 
the moving party has not set forth why its failure to do so 
constituted clear and unmistakable error under 38 C.F.R. 
§ 20.1403(c).  The Court has held that error of the kind 
alleged in this case is harmless if the underlying decision 
was legally correct.  See Ventigan v. Brown, 9 Vet. App. 34 
(1996).  Here, the RO in December 1982 proposed discontinuing 
the moving party's pension benefits because the medical 
evidence then of record did not reflect actual impairment due 
to a psychiatric disorder that was previously rated 50 
percent disabling for pension purposes.  The records before 
the RO indicated that his pension benefits were awarded 
primarily due to this psychiatric disorder as he had only one 
other compensably rated disability, degenerative disc disease 
of the spine, rated 20 percent disabling.  An April 1983 
rating action determined that the depressive neurosis was 
ratable at 10 percent and the overall rating was 30 percent.  
Pension benefits were denied (the provisions of 38 C.F.R. 
§ 3.321(b) were considered).  It appears that the RO's 
discontinuance of the pension award was in compliance with 
the procedural requirements set forth in the regulations.  It 
is conceded that in the appeal that followed the Board should 
have considered provisions for rating reductions based on 
discontinuance of pension benefits (38 C.F.R. § 3.105(f)) 
under which the RO acted in December 1982 and April 1983.  
However, the moving party has presented no persuasive reasons 
to show how this error was fatal to the ultimate outcome of 
the appeal (denial of pension).  In his pleadings, he merely 
cited to various statutory and regulatory provisions 
governing entitlement to pension and reduction of total and 
permanent ratings and summarily claimed error in the Board's 
decision of May 1984 for failing to award him pension 
benefits.  Stated another way, the moving party did not 
explain how the facts in his case merited a different outcome 
had the Board applied the law and regulations dealing with 
rating reductions for pension purposes.

In view of the above, the Board finds that, apart from his 
arguments cited above, the moving party has failed to set 
forth reasons why the Board decision of May 1984 was clearly 
and unmistakably erroneous.  The caselaw of the Court and the 
regulations cited above are clear on the point that 
allegations of clear and unmistakable error must be supported 
by specific allegations of error in fact or law in the Board 
decision, and if it is not absolutely clear that a different 
result would have ensued but for the error, the error 
complained of cannot be clear and unmistakable.  The motion 
filed by the moving party herein lacks these pleading 
requirements.

Accordingly, the Board concludes that the moving party has 
failed to set forth clearly and specifically a legal or 
factual basis to support a reason why the result in May 1984 
Board decision would have been manifestly different but for 
the alleged errors.  38 C.F.R. §§ 20.1403(a), 20.1404(b) 
(1999).



ORDER

The motion alleging clear and unmistakable error in the 
Board's May 1984 decision is denied.



		
	THOMAS J. DANNAHER
Member, Board of Veterans' Appeals


 


